          Case 2:19-cv-01429-PLD Document 26 Filed 06/01/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                   )
ORACIO SANCHEZ, JR.                                )
                                                   )
                Plaintiff,                         )
                                                   )    2:19-CV-1429
        vs.                                        )
                                                   )
                                                   )
ULLI KLEMM, and TRACY SMITH,                       )
                                                   )
                Defendants,

                                                  ORDER


       On May 29, 2020, Plaintiff filed a motion for summary judgment (ECF No. 23). In the

motion, Plaintiff contends that the Defendants have “failed to support their answer to plaintiff’s

§ 1983 action with any tangible evidence.” He then addresses the defenses to his claim that

Defendants have set forth in their answer and contends that they are unsupported. This motion is

premature.

       Motions for summary judgment are governed by Rule 56 of the Federal Rules of Civil

Procedure, which provide in relevant part that:

               A party asserting that a fact cannot be or is genuinely disputed must support
       the assertion by:

              (A) citing to particular parts of materials in the record, including
       depositions, documents, electronically stored information, affidavits or
       declarations, stipulations (including those made for purposes of the motion only),
       admissions, interrogatory answers, or other materials; or

              (B) showing that the materials cited do not establish the absence or presence
       of a genuine dispute, or that an adverse party cannot produce admissible evidence
       to support the fact.

Fed. R. Civ. P. 56(c)(1).
          Case 2:19-cv-01429-PLD Document 26 Filed 06/01/20 Page 2 of 2




       Thus, Rule 56 anticipates that if appropriate, a party may move for summary judgment

once a full record has been developed regarding the relevant issue or issues. Defendants are not

required at the pleading stage of a lawsuit to support the defenses that they have asserted in their

Answer to the Complaint with factual evidence or legal authority.

       Discovery is not scheduled to close until June 24, 2020. If, after the close of discovery,

Defendants move for summary judgment and support their arguments with citations to the record

and/or legal authority, then Plaintiff can oppose their motion with evidence that is supported by

the record and legal arguments. Plaintiff also may, but is not required to, submit his own motion

for summary judgment at that time. Therefore Plaintiff’s motion is premature and will be dismissed

without prejudice to be asserted at the appropriate time.

       THEREFORE, it is hereby ORDERED that Plaintiff’s motion for summary judgment is

dismissed without prejudice and can be reasserted, if appropriate, after the close of discovery.


                                              SO ORDERED this 1st day of June, 2020,


                                              /s/ Patricia L. Dodge                .




                                              Patricia L. Dodge
                                              United States Magistrate Judge

Cc:    Oracio Sanchez, Jr.
       KR-8346
       SCI Fayette
       48 Overlook Drive
       Labelle, PA 15450




                                                 2
